Citation Nr: 0802109	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-33 181	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a skin rash on the 
right and left legs.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a stroke.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
regional office (RO).


FINDING OF FACT

On January 11, 2008, the Board was notified by the RO in 
Nashville, Tennessee, that the appellant had died in June 
2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


